Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's amendments and arguments, filed on 15 January 2021, has been entered.
Claims 1-20 are pending. 
Claims 1, 3, 4, 6-9, 11-15 & 18 are amended.
Claims 5, 10, 16, 17, 19 & 20 withdrawn. 
Claims 1-4, 6-9, 11-15 & 18 are under consideration.

Examination on the merits is extended to the extent of the following species:
Species A: Primary Surfactant - sodium cocoyl isethionate; 
Species B: Thickening agent - xanthan gum;
Species C: Conditioning agent – quaterniums; 
Species D: Secondary Surfactant - cocamidopropyl betaine;
And
Species E: Additive – fragrance.

Withdrawn Objections/Rejections
The objection to the abstract is withdrawn due to Applicant’s amendments.
The objection of claims 4, 7, 9, 11, 13 & 14 is withdrawn due to amendments which removed the unnecessary colon from short lists.

The rejection of claims 3, 6, 8, 12 and 15 under 35 USC 112(b) is withdrawn due to amendments which correct problems pertaining to antecedent basis for recited limitations.
The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn due to Applicant’s clarification that a “plant-derived protein” is protein originating from plants. As such, the term “plant-derived” will be treated in parallel to that of “naturally derived”. See the 35 USC 103(a) rejection below. 
The rejection of claim 18 under 35 USC 112(b) is withdrawn due to Applicant’s amendments which removes a broad limitation followed by a narrow limitation that falls within the broad range or limitation.

Maintained Objections/Rejections
Claim Objections
Claims 1, 5, 10, 16, 17, 19 & 20 are objected to because of the following informalities: amendments to claim 1 introduced the misspelling, “powedered,” in the last line of the claim. Consider whether an amendment reciting, “powdered,” would obviate the objection.
Claims 5, 10, 16, 17, 19 & 20 are objected to because the claim status identifiers are incorrect. The claim status identifiers should be “(Withdrawn)” not “(Original)”. See 37 CFR 1.121.  Also, withdrawn claims 16, 17 & 19 contain a “:” which is not grammatically consistent with the examined claims. To aid in a more compact prosecution, Applicant’s representative may wish to amend the withdrawn claims delete the colons.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-15 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Amended claim 1 recites the powdered shampoo is a free-flowing powder. The reply filed 15 January 2021 states support for the amendment to claim 1 is found at paragraph [0023] and throughout the specification.  This has been fully considered but is not found persuasive.  Paragraph [0023] states “[t]he powdered shampoo of the invention can be prepared… by combing the free flowing powders together…to create a powder mixture of said ingredients.” “The term free flowing refers to the flowability of the powder, specifically to its ability to flow in the processing steps… to mix the powdered shampoo.” Notably, paragraph [0024] states “Non-
Claims 2-4, 6-9, 11-15 & 18 ultimately depend from rejected claim 1 and are also rejected under 35 USC 112(a)-NEW MATTER.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 6-9, 11-15 & 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Smith III (US 2012/0246851; previously cited) as evidenced by Jordapon CI (2020; previously cited).
Note: The instant specification discloses that by "naturally derived" it is meant that ingredients are, as the term is considered by the FDA for food labeling, "natural" to mean "nothing artificial or synthetic."  M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states "Once a product appearing to be substantially identical is found and a  35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”  
In the instant case, the word “naturally derived” describes a method of production, and does not result in a structural difference between conventional sodium cocoyl isethionate, xanthan gum, quaterniums, cocoamidopropyl betaine, fragrance and etc. and those that are naturally sourced. Conventional cocoamidopropyl betaine is composed of identical molecules to that of naturally derived cocoamidopropyl betaine.  In other words, cocoamidopropyl betaine is cocoamidopropyl betaine whether it is naturally derived or not.
The analysis is the same for “plant-derived protein”.

With regard to claims 1-4, 6-9, 11-15 & 18, and the elected species, Smith III teaches cleansing compositions which may be a particulate composition made of smaller particles like sand, larger particles like pellets, or anything in-between, and combinations thereof (i.e. in powder form which is a free flowing powder) and in Examples 8 & 12 teaches a representative powdered cleansing composition ([0044]; Example 8-[0159]; Example 12-[0163]). Smith III in As evidenced by Jordapon-CI, Jordapon-CI is sodium cocoyl isethionate (pg. 1). Smith III teaches the synthetic surfactant can also comprise a zwitterionic surfactant and in one embodiment, the zwitterionic surfactant included in the composition can comprise one or more betaines such as cocoamidopropyl betaine (i.e. secondary surfactant; [0098]). Smith III in Example 15 teaches the composition comprises 6.0 % cocoamidopropyl betaine (i.e. secondary surfactant; [0166]). Smith III teaches the cleansing composition can also optionally include from about 0.01% to about 15%, from about 0.1% to about 10%, or from about 1% to about 5%, by weight of the cleansing composition, of a gum [0119]. Suitable gums for use in the cleansing composition disclosed herein can include xanthan (i.e. thickening agent; [0119]). Smith III in Example 15 teaches the composition comprises 1.0 % perfume (i.e. fragrance; [0166]).  Smith III teaches the cleansing compositions can also optionally include cationic polymers to improve the lathering and skin feel benefits of the cleansing composition during and after use [0117]. The cleansing compositions of the invention can include from about 0.001% to about 10%, from about 0.01% to about 5%, or from about 0.05% to about 1%, by weight of the composition, of cationic polymers which may be polymers having a quaternary ammonium or substituted ammonium ion (i.e. quaterniums; 
With regard to the recited amounts of primary surfactant/sodium cocoyl isethionate, thickening agent/xanthan gum, conditioning agent/quaterniums, secondary surfactant/cocoamidopropyl betaine, and additive/fragrance, Smith III teaches these reagents which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the recitation that the powdered shampoo is naturally derived, Smith III teaches the recited reagents, thereby the powdered shampoo is naturally derived.
With regard to the recitation that the powdered shampoo be a free-flowing powder, Smith III in Example 8 explicitly teaches the composition is a free flowing powder [0159]. More broadly, Smith III teaches the cleansing compositions may be a particulate composition made of smaller particles like sand; which is reasonably interpreted to be a free-flowing powder since sand does flow. Smith III also teaches the reagents used in the process may have originated from a vacuum-flash drying process (showing the reagents are non-wet/sticky; [0107]). Smith III also teaches articles comprising the cleansing composition are dried [0124]. Taken as a whole, Smith III teaches the powder compositions of the invention include free-flowing powders. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991). Lastly, Smith III teaches the cleansing composition can comprise sodium cocoyl isethionate, cocoamidopropyl betaine, and xanthan gum which are all disclosed by the instant specification as being “commercially available as a free-flowing powder from many sources” ([0092]; [0098] & [0119]). Thereby, the sodium cocoyl isethionate, cocoamidopropyl betaine, and xanthan gum in Smith III are free-flowing powders since "[p]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant summarizes the 35 USC 103 rejection (reply, pg.  9-10). Applicant argues Smith III does not teach or suggest a free flowing powder shampoo and Smith III in Examples 13-18 teaches personal care formulations that do not include sulfates to be “paste-like”  (reply, pg. 10-11 & 13).  
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive because Applicant is arguing preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  In the instant case, Smith III does not criticize, discredit or discouraged the ordinary skilled artisan from the product being a shampoo which is in the form of a small particles that are free flowing. Indeed, Smith III explicitly teaches the suitability of the composition being in the form of a shampoo by stating “[t]he personal care composition may be….a shampoo…” [0086]. Smith III explicitly teaches the composition of the invention may be a particulate composition made of smaller particles like sand (i.e. in powder form which is a free flowing powder) and in Examples 8 & 12 teaches powdered cleansing compositions ([0044]; Example 8-[0159]; Example 12-[0163]). Smith III in Example 8 even teaches the composition is a free flowing powder [0159]. 


Applicant’s argument is not persuasive. Smith III explicitly teaches the composition of the invention may be a particulate composition made of smaller particles like sand (i.e. in powder form which is a free flowing powder since sand flows) and in Examples 8 & 12 teaches representative powdered cleansing compositions ([0044]; Example 8-[0159]; Example 12-[0163]). Smith III in Example 8 explicitly teaches the composition is a free flowing powder [0159]. Smith III explicitly teaches the suitability of the composition being in the form of a shampoo by stating “[t]he person al care composition may be….a shampoo…” [0086]. The ordinary skilled artisan would have been motivated to select that the composition be a shampoo in the form of smaller particles like sand, that are free-flowing, because Smith III teaches this formulation and form to be suitable. 

Applicant argues Smith III does not teach a shampoo which is a free flowing powder which is capable of exhibiting lather and can function as a liquid shampoo when combined with water and shear stress from directly rubbing the hands together because Smith III requires the use of the personal care composition in combination with the substrates to dissolve the substrates and form an efficient lather (reply, pg. 11-13). Applicant reiterates that nothing in Smith III teaches or suggests the ability to use the personal care composition in absence of a substrate (reply, pg. 11).   Applicant further argues it is the substrates of Smith III that form the lather and not the composition itself (reply, pg. 12). Applicant further argues their composition forms a lather from the shear stress provided by the rubbing motion of the hands (reply, pg. 12-13).
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (emphasis added).  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the teachings of Smith III render obvious the recited composition because the inventive formulation is an obvious variation of that of Smith III. The cleansing composition of Smith III teaches the same structure as recited by the claims as it comprises the same reagents (i.e.  sodium cocoyl isethionate, cocoamidopropyl betaine, xanthan, perfume/fragrance and quaterniums) in amounts which fall within the claimed range. Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also, Smith III in the “Methods of Use” section for their invention discusses wetting the composition and article by immersion in water or by placing it in a stream of water ([00125]-[00126]). This is reasonably done by the consumer by using their hands. The consumer then generates a lather through mechanical agitation during with or prior to contact with skin or hair [0127]. Reasonably, these actions are also performed by the consumer with their hands. 
Further, Smith III’s teachings suggest the composition is capable of lathering since it comprises the surfactants, sodium cocoyl isethionate and cocoamidopropyl betaine, and Smith III explicitly teaches “[w]hen a surfactant can be present, it can be desirable for the surfactant to improve lather…” (emphasis added; [0115]). “The cleansing composition can also optionally include cationic polymers. Cationic polymers can improve the lathering and skin feel benefits of the cleansing composition…” (emphasis added; [0117]).  Taken collectively, the teachings of Smith III teaches the composition lathers. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).
Lastly, none of claims 1-4, 6-9, 11-15 & 18 recite any limitations pertaining to the generation of a lather from the shear stress provided of rubbing the product directly by the hands without use of a substrate (emphasis added; reply, pg. 13). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, Smith III teaches the compositions of the invention exhibit lather under the shear stress applied manually by hands by stating the lather can be generated from the personal care article (which contains the cleansing composition) by mechanically agitating and/or deforming the personal cleansing article either prior to or during contact of the personal cleansing article with the skin and/or hair [0126]. The agitation to generate the lather is reasonably with the hands as the hands would be used to move the article to the skin or hair [0126].



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619